                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

PEGGY FONTENOT,                                 )
                                                )
         Plaintiff,                             )
                                                )
v.                                              )            Case No. CIV-16-1339-G
                                                )
MIKE HUNTER, in his official                    )
capacity as Attorney General                    )
of Oklahoma,                                    )
                                                )
         Defendant.                             )

                                           ORDER

         Now before the Court is Plaintiff Peggy Fontenot’s Motion for Summary Judgment

(Doc. No. 32) and Defendant Mike Hunter’s Motion for Summary Judgment (Doc. No.

35), filed in his official capacity as Attorney General of Oklahoma (referred to herein as

“the State”). The parties have responded and replied, each seeking relief in his or her favor

under Federal Rule of Civil Procedure 56 on the constitutionality of Oklahoma’s American

Indian Arts and Crafts Sales Act of 1974 (codified as amended at Okla. Stat. tit. 78, §§ 71-

75) (the “State Act”).1




1
    On January 3, 2017, the parties stipulated as follows:
           In the interest of judicial economy and avoiding the need for preliminary
      litigation before a final judgment on the merits, Plaintiff has requested and
      Defendant has agreed that Defendant, his agents, representatives, and employees,
      will not enforce Okla. Stat. tit. 78, §§ 71-75 against Plaintiff. Defendant further
      agrees not to enforce Okla. Stat. tit. 78, §§ 71-75 on any other person that may
       The State Act regulates a maker’s or merchant’s marketing of arts and crafts as

“American Indian” in origin and prohibits the sale of improperly designated works. In

2016, the State Act was amended to exclude from its definition of “American Indian” all

persons but citizens or enrolled members of a federally recognized tribe. Plaintiff—who

is a member of the Patawomeck Indian Tribe of Virginia, a tribe recognized by the State

of Virginia but not by the United States—brings this action “to vindicate . . . [her]

constitutional rights to truthfully market her art in Oklahoma, participate in the interstate

market for American Indian art and crafts, and enjoy her right to earn a living in a lawful

occupation of her choice.” Compl. (Doc. No. 1) ¶ 1. She has described those constitutional

rights to include “[t]he right to truthfully describe and market one’s art . . . protected by the

First and Fourteenth Amendments,” “the right to participate in the interstate market for

American Indian art and crafts . . . protected by the Commerce Clause,” and “the right to

pursue a trade without being subjected to irrational, arbitrary, and discriminatory laws . . .

guaranteed by the Due Process and Equal Protection Clauses of the Fourteenth

Amendment.” Id. ¶ 5.2 Plaintiff further contends that the State Act “unconstitutionally




    otherwise lawfully market their art as “American Indian-made” consistent with the
    federal Indian Arts and Crafts Act, 25 U.S.C. § 305e.
Stipulation to Stay Enforcement of Oklahoma Statute Title 78, §§ 71-75 (Doc. No. 16) at
2-3; see Order of Jan. 4, 2017 (Doc. No. 17).
2
 A plaintiff “may challenge the constitutionality of a statute by asserting a facial challenge,
an as-applied challenge, or both.” United States v. Carel, 668 F.3d 1211, 1217 (10th Cir.
2011). Here, Plaintiff contends that the State Act “is unconstitutional, facially and as
applied.” Compl. at 20, ¶¶ 1(a)-(e). Although “the distinction between facial and as-
applied challenges is not so well defined that it has some automatic effect or that it must
always control the pleadings and disposition in every case involving a constitutional

                                               2
frustrates the purpose of the [federal Indian Arts and Crafts Act of 1990, 25 U.S.C. §§ 305-

305f (“IACA”)] in violation of the Supremacy Clause.” Id. ¶ 74. Plaintiff seeks a

declaration that the State Act “is invalid, unenforceable, and void,” as well as a permanent

injunction against further enforcement of that Act. See id. ¶ 7.

                                   STANDARD OF REVIEW

       Summary judgment is a means of testing in advance of trial whether the available

evidence would permit a reasonable jury to find in favor of the party asserting a claim. The

Court must grant summary judgment when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “An

issue is ‘genuine’ if there is sufficient evidence on each side so that a rational trier of fact

could resolve the issue either way.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670

(10th Cir. 1998). “An issue of fact is ‘material’ if under the substantive law it is essential

to the proper disposition of the claim.” Id.

       A party that moves for summary judgment has the burden of showing that the

undisputed material facts require judgment as a matter of law in its favor. Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986). If the movant carries this initial burden, the



challenge,” Citizens United v. FEC, 558 U.S. 310, 331 (2010), “[t]he distinction is both
instructive and necessary, for it goes to the breadth of the remedy employed by the Court.”
Id. The facial invalidation of a statute is a broader remedy than an as-applied invalidation.
A facial challenge is grounded on the argument that a particular law can never be validly
enforced and would be unconstitutional “in all, or virtually all, of its applications.” Carel,
668 F.3d at 1217 (internal quotation marks omitted). “An as-applied challenge concedes
that the statute may be constitutional in many of its applications, but contends that it is not
so under the particular circumstances of the case.” Id. (alteration, emphasis, and internal
quotation marks omitted).

                                               3
nonmovant must then “go beyond the pleadings and ‘set forth specific facts’ that would be

admissible in evidence in the event of trial from which a rational trier of fact could find for

the nonmovant.” Adler, 144 F.3d at 671 (quoting prior version of Fed. R. Civ. P. 56(e));

see also LCvR 56.1(c). The Court must then determine “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided that

one party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52 (1986). Parties may establish the existence or nonexistence of a material disputed

fact by:

   • citing to “depositions, documents, electronically stored information, affidavits or
     declarations, stipulations . . . , admissions, interrogatory answers, or other materials”
     in the record; or

   • demonstrating “that the materials cited do not establish the absence or presence of
     a genuine dispute, or that an adverse party cannot produce admissible evidence to
     support the fact.”

Fed. R. Civ. P. 56(c)(1)(A)-(B). While the Court views the evidence and the inferences

drawn from the record in the light most favorable to the nonmoving party, see Pepsi-Cola

Bottling Co. of Pittsburg, Inc. v. PepsiCo, Inc., 431 F.3d 1241, 1255 (10th Cir. 2005), “[t]he

mere existence of a scintilla of evidence in support of the [nonmovant’s] position will be

insufficient; there must be evidence on which the [trier of fact] could reasonably find for

the [nonmovant].” Liberty Lobby, 477 U.S. at 252.

       The Tenth Circuit has explained that “‘[t]he filing of cross-motions for summary

judgment does not necessarily concede the absence of a material issue of fact. This must

be so because by the filing of a motion a party concedes that no issue of fact exists under

the theory he is advancing, but he does not thereby so concede that no issues remain in the

                                              4
event his adversary’s theory is adopted.’” Brown v. Perez, 835 F.3d 1223, 1230 n.3 (10th

Cir. 2016) (quoting Nafco Oil & Gas, Inc. v. Appleman, 380 F.2d 323, 324-25 (10th Cir.

1967)). “Accordingly, ‘[c]ross motions for summary judgment are to be treated separately;

the denial of one does not require the grant of another.’” Id. (alteration in original) (quoting

Christian Heritage Acad. v. Okla. Secondary Sch. Activities Ass’n, 483 F.3d 1025, 1030

(10th Cir. 2007)). Thus, “‘[e]ven where the parties file cross motions pursuant to Rule 56,

summary judgment is inappropriate if disputes remain as to material facts.’” Id. (internal

quotation marks omitted).

                               THE CHALLENGED STATE LAW

    A. Oklahoma’s American Indian Arts and Crafts Sales Act of 1974

       “The purpose of the American Indian Arts and Crafts Sales Act of 1974 is to protect

the public, under the police powers of the state, from false representation in the sale of

authentic and imitation American Indian arts and crafts.” Okla. Stat. tit. 78, § 72.3 Prior

to June 2016, the State Act defined the term “Indian” as

       a person who is enrolled or who is a lineal descendant of one enrolled upon
       an enrollment listing of the Bureau of Indian Affairs or upon the enrollment
       listing of a recognized Indian tribe, band or pueblo[.]




3
 Other states also have enacted laws that regulate the sale, and prohibit the
misrepresentation, of American Indian arts and crafts. See, e.g., Alaska Stat. §§ 45.65.010
et seq.; Ariz. Rev. Stat. Ann. §§ 44-1231 et seq.; Cal. Bus. & Prof. Code §§ 17569-17569.9;
Colo. Rev. Stat. §§ 6-15-201 et seq.; Minn. Stat. Ann. §§ 325F.43 et seq.; Mo. Rev. Stat. §
407.315; Mont. Code Ann. §§ 30-14-601 et seq.; Neb. Rev. Stat. §§ 69-1801 et seq.; Nev.
Rev. Stat. § 597.900; N.M. Stat. Ann. §§ 30-33-1 et seq.; S.D. Codified Laws §§ 37-7-1 et
seq.; Tex. Bus. & Com. Code Ann. §§ 17.851 et seq.

                                               5
Id. § 73(2) (1974). The State Act further defined the phrase “Indian tribe” to “mean[ ] any

Indian tribe, organized band or pueblo, which is domiciled in the United States.” Id. §

73(1) (1974).

    B. The 2016 Amendments

       On June 8, 2016, the State Act was duly amended. See H.B. 2261, 55th Leg., 2d

Reg. Sess. (2016). The amendments, among other things, narrowed the definition of

“Indian” to “American Indian” and to “mean[ ] a person who is a citizen or is an enrolled

member of an American Indian tribe.” Okla. Stat. tit. 78, § 73(2) (2016). The phrase

“Indian tribe” was further limited to “American Indian Tribe” and to “mean[ ] any Indian

tribe federally recognized by the Bureau of Indian Affairs of the United States Department

of the Interior.” Id. § 73(1) (2016). By this amendment, Oklahoma’s statutory definition

of “American Indian” excluded those persons who are not citizens or enrolled members of

a federally recognized tribe.

       The State Act, as amended, provides that “‘[a]uthentic American Indian arts and

crafts’ means any article of American Indian style, make, origin or design which is made

wholly or in part by American Indian labor and workmanship.” Id. § 73(4) (2016).4 The

State Act further prescribes that “basic article[s] purporting to be of American Indian style,




4
 The prior version read in relevant part: “‘Authentic American Indian arts and crafts’
means any article of Indian style, make, origin or design which is made wholly or in part
by Indian labor and workmanship . . . .” Okla. Stat. tit. 78, § 73(4) (1974).

                                              6
make, origin or design which [are] not made by American Indian labor and workmanship”

are deemed “‘[i]mitation American Indian arts and crafts.’” Id. § 73(3) (2016).5

       The State Act makes it “unlawful to distribute, trade, sell or offer for sale or trade

within th[e] [S]tate [of Oklahoma] any article represented as being made by American

Indians unless the article actually is made or assembled by American Indian labor or

workmanship.” Id. § 74 (2016). “‘Merchant[s],’” who “engage[ ] in the sale to the public

of imitation American Indian arts and crafts,” id. § 73(5) (2016), and

       who knowingly and willfully tag[ ] or label[ ] any article as being an
       American Indian art or craft when it does not meet the specifications of the .
       . . Act . . . shall be guilty of violating the . . . Act and shall be punished by a
       fine of not less than Twenty-five Dollars ($25.00) nor more than Two
       Hundred Dollars ($200.00), or by imprisonment for not less than thirty (30)
       days nor more than ninety (90) days, or by both such fine and imprisonment.

Id. § 75 (2016).6



5
  Section 73(3) originally read: “‘Imitation American Indian arts and crafts’ means any
basic article purporting to be of Indian style, make, origin or design which is not made by
Indian labor and workmanship.” Okla. Stat. tit. 78, § 73(3) (1974).
6
  In regulating the sale of American Indian works, states have adopted differing definitions
of the terms “American Indian” or “Indian.” See Ariz. Rev. Stat. Ann. § 44-1231(3)
(“‘Indian’ means a person who is enrolled or who is a lineal descendant of one enrolled
upon an enrollment listing of the bureau of Indian affairs, or upon the enrollment listing of
a recognized Indian tribe domiciled within the United States border.”); Cal. Bus. & Prof.
Code 17569.9 (“‘Indian,’ as used in this article, means a person who is enrolled or who is
a lineal descendant of one enrolled upon an enrollment listing of the Bureau of Indian
Affairs, or upon the enrollment listing of a recognized Indian tribe, band or pueblo.”); Colo.
Rev. Stat. § 6-15-203(6) (“‘Indian’ means any person who is enrolled or is a lineal
descendent of one enrolled upon an enrollment listing of the bureau of Indian affairs or
upon the enrollment listing of a recognized Indian tribe domiciled in the United States or
a person recognized by any Indian tribe as being Indian.”); Minn. Stat. Ann. § 325F.43
(“Indian-made goods are those made exclusively by persons who are of at least one-quarter
Indian blood or who are listed on the rolls of the United States Bureau of Indian Affairs as
Indians.”); Mo. Rev. Stat. § 407.315(1)(1) (“‘American Indian’, a person who is a citizen

                                               7
                                   UNDISPUTED FACTS7

       Plaintiff is a United States citizen and a resident of the State of California. She has

been an artist and photographer for over 30 years and travels throughout the United States,



or enrolled member of an American Indian tribe”); id. 407.315(1)(2) (“‘American Indian
tribe’, any Indian tribe federally recognized by the Bureau of Indian Affairs of the United
States Department of the Interior”); Mont. Code Ann. § 30-14-601(2) (“‘Indian’ means a
person who is enrolled or who is a lineal descendant of one enrolled upon an enrollment
listing of the bureau of Indian affairs or upon the enrollment listing of a recognized Indian
tribe, domiciled in the United States.”); Neb. Rev. Stat. § 69-1803(1) (“American Indian
shall mean any person of at least one-quarter American Indian blood who is enrolled or is
a lineal descendant of an American Indian enrolled upon enrollment listing of the federal
Bureau of Indian Affairs”); Nev. Rev. Stat. § 597.900(1)(b) (“‘Indian’ means a person who
is enrolled or who is a lineal descendant of one enrolled upon an enrollment listing of the
Bureau of Indian Affairs, or upon the enrollment listing of a recognized Indian tribe,
domiciled in the United States.”); N.M. Stat. Ann. § 30-33-4(A)(1)-(2) (“‘Indian tribe’
means: (1) any tribe, band, nation, Alaska native village or other organized group or
community that is eligible for the special programs and services provided by the United
States government to Indians because of their status as Indians; or (2) any tribe that has
been formally recognized as an Indian tribe by a state legislature”); id. § 30-33-4(B)(1)-(2)
(“‘Indian’ means: (1) any person who is an enrolled member of an Indian tribe as evidenced
by a tribal enrollment card or certified tribal records; or (2) any person who can meet the
minimum qualifications for services offered by the United States government to Indians
because of their special status as Indians as evidenced by a certificate of degree of Indian
blood card”); S.D. Codified Laws § 37-7-4(1) (“‘Indian,’ any person who is enrolled or
who is a lineal descendant of one enrolled upon the enrollment listing of a recognized
Indian tribe domiciled within the United States”); Tex. Bus. & Com. Code Ann. §
17.851(1) (“‘American Indian’ or ‘Indian’ means an individual who is an enrolled member
of a federally or state recognized American Indian tribe, band, nation, rancheria, or pueblo
or who is an Alaska Native and a member of an Alaska Native village or regional or village
corporation as defined in or established under the Alaska Native Claims Settlement Act
(43 U.S.C. Sec. 1601 et seq.)”); see also Alaska Stat. § 45.65.070(1) (“‘Alaska Native
person’ means an individual who is a state resident and who is an enrolled member of an
Alaska tribe”); id. § 45.65.070(2) (“‘Alaska tribe’ means an organized group or community
in Alaska that is an Indian tribe; . . . ‘Indian tribe’ has the meaning given in 25 U.S.C. §
450b(e)”).
7
  All material facts relied upon in this Order are uncontroverted or, where genuinely
disputed, identified as such and viewed in the light most favorable to the respective
nonmovant. See generally Pl.’s Index of Evid. Ex. 1 (Decl. of Peggy Fontenot) (Oct. 11,

                                              8
including the last 10 to 13 years to Oklahoma, to show and sell her art in American Indian

art shows, festivals, and galleries. Plaintiff’s specialties are handmade beaded jewelry,

silver jewelry, and black and white photography.

         Plaintiff has shown and sold her art in museums and galleries throughout the United

States, including the Smithsonian National Museum of the American Indian

(“Smithsonian”) in Washington, D.C., and the Autry Museum of the American West in

Los Angeles, California. Plaintiff has taught American Indian beadwork classes, including

classes at the Smithsonian and the Southwest Museum in Los Angeles.

         Plaintiff has won numerous awards. She placed first in Photography and Beadwork

in 2015, 2016, and 2017 at the Eiteljorg Museum Indian Market Place in Indianapolis,

Indiana, first in Photography in 2015 and third in Beadwork in 2016 at the Red Earth Pow

Wow in Oklahoma City, Oklahoma, and second in Photography in 2016 at the Autry

Museum of the American Indian Market Place in Los Angeles.

         Plaintiff first identified herself as an American Indian, with respect to her work, in

the 1980s. See Def.’s Mot. Ex. 4 (Dep. of Peggy Fontenot) (June 17, 2017) (Doc. No. 35-

4) at p. 22, l. 7 (hereinafter, “Pl.’s Dep.”).8 She first marketed her work in Oklahoma as

“American Indian-made” in 2004. See id. at p. 22, ll. 16-18. Her business cards note her




2017) (Doc. No. 34-1); Def.’s Mot. Ex. 4 (Dep. of Peggy Fontenot) (June 12, 2017) (Doc.
No. 35-4); Pl.’s Suppl. Index of Evid. Ex. 19 (Suppl. Decl. of Peggy Fontenot) (Nov. 6,
2017) (Doc. No. 40-1); Pl.’s Suppl. Index of Evid. Ex. 24 (Dep. of Peggy Fontenot) (June
12, 2017) (Doc. No. 40-6).
8
    Citations to documents electronically filed in this Court use the CM/ECF pagination.

                                               9
tribal affiliation, see Pl.’s Index of Evid. Ex. 5 (Doc. No. 34-5), and she displays a sign at

art shows and festivals noting her affiliation. At these events, Plaintiff is sometimes asked

about her tribal affiliations, and she describes her art in conjunction with her “American

Indian identity.” See Pl.’s Index of Evid. Ex. 1 (Decl. of Peggy Fontenot) (Oct. 11, 2017)

(Doc. No. 34-1) ¶ 5. She considers her “American Indian identity” to be “central to [her]

art.” Id.

       Prior to 2000, Plaintiff marketed herself “as a Cherokee artist” even though she is

not a member of the Cherokee Nation and the Cherokee Nation had not certified her as a

tribal artisan. Def.’s Mot. Ex. 4 (Pl.’s Dep.) (Doc. No. 35-4) at p. 7, l. 5; id. at p. 7, l. 16.

After 2000, Plaintiff changed statements on her event signs and business cards from

“Cherokee artist” to “Cherokee descent,” since she is “not certified by that tribe, and

Cherokee artist implied that [she] was.” Id. at p. 7, ll. 16-17, 23 to p. 8, l. 1; Pl.’s Summ.

J. Resp. (Doc. No. 39) at 8.

       In 2006, Plaintiff became a tribal member of the Patawomeck Indian Tribe of

Virginia (“Patawomeck Tribe”).9 Def.’s Mot. Ex. 7 (Doc. No. 35-7) at 1-3. This tribe is

recognized by the Commonwealth of Virginia but not by the United States. See Pl.’s Index

of Evid. Ex. 14 (H.R.J. Res. 150, 2010 Sess. (Va. 2010)) (Doc. No. 34-14).                  The



9
  Plaintiff has claimed that, in 2004, she was certified by the Citizen Potawatomi Nation
as an “Indian Artisan who has Citizen Band Potawatomi heritage.” Pl.’s Index of Evid.
Ex. 3 (Doc. No. 34-3). She has admitted, however, that she cannot become a member of
the Citizen Potawatomi Nation “because of their enrollment requirements.” Def.’s Mot.
Ex. 4 (Pl.’s Dep.) (Doc. No. 35-4) at p. 10, ll. 16-17. In challenging the State Act, Plaintiff
has not relied on this lineage; she has instead relied on the fact that she is a member of the
Patawomeck Tribe. See Pl.’s Reply (Doc. No. 43) at 2, ¶ 3.

                                               10
Patawomeck Tribe is a “Descendancy Based Tribe”: “to qualify for Full Tribal

Membership . . . [an] [a]pplicant must show his or her descendancy from an existing Tribal

member or provide . . . a detailed genealogy, along with documentation showing descent

from a Patawomeck Indian.” Def.’s Mot. Ex. 7 (Doc. No. 35-7) at 4.

        As of 2017, Plaintiff’s advertising describes her artwork as “Native American.” Her

event signs and business cards contain contact information as well as a list that reads, in

order, “Patawomeck,” “Potawatomi,” and “Cherokee Descent.” See Pl.’s Index of Evid.

Ex. 5 (Doc. No. 34-5) at 1-2.

                                          ANALYSIS

     A. Standing

        The State has first argued that Plaintiff lacks standing to pursue this matter because

Plaintiff cannot demonstrate the essential requirements of Article III standing. As the

Supreme Court has recognized, “[s]tanding to sue is a doctrine rooted in the traditional

understanding of a case or controversy.10 The doctrine . . . ensure[s] that federal courts do

not exceed their authority as it has been traditionally understood” by “limit[ing] the

category of litigants empowered to maintain a lawsuit in federal court to seek redress for a

legal wrong.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (citation omitted).

Only those litigants that have established that they “have (1) suffered an injury in fact, (2)



10
   As the Supreme Court has explained, “‘[n]o principle is more fundamental to the
judiciary’s proper role in our system of government than the constitutional limitation of
federal-court jurisdiction to actual cases or controversies.’” Raines v. Byrd, 521 U.S. 811,
818 (1997) (quoting Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 37 (1976)); U.S.
Const., art. III, § 2.

                                              11
that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to

be redressed by a favorable judicial decision,” have standing to sue. Id. (citations omitted).

       “The plaintiff, as the party invoking federal jurisdiction, bears the burden of

establishing these elements.” Id. (citation omitted). Because standing is “an indispensable

part of the plaintiff’s case,” “each element must be supported in the same way as any other

matter on which the plaintiff bears the burden of proof, i.e., with the manner and degree of

evidence required at the successive stages of the litigation.” Lujan v. Defenders of Wildlife,

504 U.S. 555, 561 (1992) (citations omitted). Thus, to defeat the State’s motion for

summary judgment, Plaintiff must show with Rule 56(c) evidentiary material that each of

the standing elements is, at minimum, the subject of a genuine dispute of material fact—

“mere allegations of injury, causation, and redressability are insufficient.” Essence, Inc. v.

City of Fed. Heights, 285 F.3d 1272, 1280 (10th Cir. 2002) (internal quotation marks

omitted). To establish her standing as a matter of law, Plaintiff must show with Rule 56

evidentiary material that the undisputed material facts establish each standing element. See

Pelt v. Utah, 539 F.3d 1271, 1280 (10th Cir. 2008).

       “Injury in fact,” which is the subject of the State’s challenge, is “the ‘first and

foremost’ of standing’s three elements.” Spokeo, 136 S. Ct. at 1547 (alteration and internal

quotation marks omitted). “[T]he injury-in-fact requirement . . . helps to ensure that the

plaintiff has a ‘personal stake in the outcome of the controversy.’” Susan B. Anthony List

v. Driehaus, 573 U.S. 149, 158 (2014) (quoting Warth v. Seldin, 422 U.S. 490, 498 (1975)).

       “To establish injury in fact, a plaintiff must show that he or she suffered ‘an invasion

of a legally protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent,

                                              12
not conjectural or hypothetical.’” Id. at 1548 (quoting Lujan, 504 U.S. at 560). “[T]o be

‘particularized,’” an injury “‘must affect the plaintiff in a personal and individual way.’”

Id. (quoting Lujan, 504 U.S. at 560 n.1). To be “concrete,” an injury must “actually exist.”

Id.; see id. at 1549 (“Article III standing requires a concrete injury even in the context of a

statutory violation.”). To be “actual or imminent,” the alleged “injury . . . must be more

than a possibility.” Essence, Inc., 285 F.3d at 1282. “Allegations of possible future injury

do not satisfy the [‘actual or imminent’] requirement[ ] of Art. III.” Whitmore v. Arkansas,

495 U.S. 149, 158 (1990). Rather, a plaintiff must establish that “[t]he ‘threat of injury [is]

both real and immediate.’” Essence, Inc., 285 F.3d at 1282 (internal quotation marks

omitted); see also Babbitt v. United Farm Workers Nat’l Union, 442 U.S. 289, 298 (1979)

(“A plaintiff who challenges a statute must demonstrate a realistic danger of sustaining a

direct injury as a result of the statute’s operation or enforcement.”).

       The material facts relevant to this analysis are undisputed. Plaintiff has asserted,

and the State has admitted, that notwithstanding Plaintiff’s status as a member of a state

recognized tribe the State Act “prohibits Plaintiff from marketing for sale her art as

American Indian-made because she is not a member of a federally recognized tribe.” Pl.’s

Index of Evid. Ex. 16 (Def.’s Suppl. Resp. to Pl.’s Req. Admis. No. 4) (Doc. No. 34-16) at

3. The State Act, as amended, therefore precludes Plaintiff’s participation in the Oklahoma

market for American Indian art and disadvantages her in the national market for American

Indian art. Accordingly, Plaintiff has shown that this legislation places her in immediate

danger of suffering a direct injury, thereby “affect[ing]” her “in a personal and individual

way.” Spokeo, 136 S. Ct. at 1548 (internal quotation marks omitted); Lujan, 504 U.S. at

                                              13
561-62 (noting that when a plaintiff is “challenging the legality of government action” that

regulates her directly, “there is ordinarily little question that the action . . . has caused h[er]

injury, and that a judgment preventing . . . the action will redress it”). Plaintiff’s standing

to assert her claims is established as a matter of law.

     B. Due Process

        Plaintiff has sought relief under the Due Process Clause of the Fourteenth

Amendment to the Constitution. See U.S. Const. amend. XIV, § 1.11 Plaintiff has

contended that—by “[r]eserving to members of federally recognized tribes the right to

market and describe their art as American Indian-made,” Compl. ¶ 76—the State Act

“irrationally burden[s] . . . [her] right to earn a living,” Pl.’s Mem. (Doc. No. 33) at 12, and

“protect[s] artists who are members of federally recognized tribes from economic

competition,” Compl. ¶ 78. Plaintiff has alleged that “no legitimate governmental interest

[is] advanced by prohibiting artists who are members of state-recognized tribes, or who are

lineal descendants of American Indians, from describing and marketing their art as

American Indian-made.” Id. ¶ 79.




11
   The Fourteenth Amendment provides that no state “shall deprive any person of life,
liberty, or property, without due process of law.” U.S. Const. amend. XIV, § 1. To prevail
on a substantive due process claim, as is asserted in this case, a plaintiff must first establish
the existence of “a constitutionally cognizable liberty or property interest with which the
state has interfered.” Steffey v. Orman, 461 F.3d 1218, 1221 (10th Cir. 2006). The State
has not questioned that Plaintiff has a constitutionally protected interest sufficient to
support her due process claim. See Dent v. West Virginia, 129 U.S. 114, 121 (1889) (“It is
undoubtedly the right of every citizen of the United States to follow any lawful calling,
business, or profession he may choose, subject only to such restrictions as are imposed
upon all persons of like age, sex, and condition.”).

                                                14
       The State Act is an economic regulation that impacts Plaintiff’s ability “to pursue

her chosen occupation as an American Indian artist.” Id. ¶ 76. As such, it “does not affect

a fundamental right and categorizes people on the basis of a non-suspect classification.”

Powers v. Harris, 379 F.3d 1208, 1215 (10th Cir. 2004). The Court must therefore

determine whether the State Act “passes constitutional muster . . . by applying rational-

basis review.” Id.

       Consumer protection law is a field traditionally regulated by states. See Watters v.

Wachovia Bank, 550 U.S. 1, 35-36 (2007) (Stevens, J., dissenting). “The power of the state

to provide for the general welfare of its people authorizes it to prescribe all such regulations

as in its judgment will secure or tend to secure them against the consequences of . . .

deception and fraud.” Dent, 129 U.S. at 122. Thus, a state has “‘wide latitude in enacting

. . . economic legislation.’” Allright Colo., Inc. v. City & Cty. of Denver, 937 F.2d 1502,

1512 (10th Cir. 1991) (internal quotation marks omitted).

       “‘[T]he federal courts do not sit as arbiters of the wisdom or utility of these laws.’”

Id. (internal quotation marks omitted). Accordingly, the Court’s review of the State Act is

limited to whether the State Act is “rationally related to a legitimate government purpose.”

Powers, 379 F.3d at 1215 (internal quotation marks omitted). The Court “need not satisfy

[itself] that the challenged [statute] will in fact further [the State’s] articulated purpose[].”

Allright Colo., Inc., 937 F.2d at 1512. “[I]t is sufficient if the legislature could rationally

have concluded that th[is] purpose[ ] would be achieved.” Id. (internal quotation marks

omitted).



                                               15
        Plaintiff, as the “one complaining of a due process violation,” must “establish that

the legislature has acted in an arbitrary and irrational way.” KT & G Corp. v. Att’y Gen. of

Okla., 535 F.3d 1114, 1142 (10th Cir. 2008) (internal quotation marks omitted). The Court

finds Plaintiff “has failed to meet [her] heavy burden,” id. at 1143, even viewed through

the lens of summary judgment. The State of Oklahoma has a legitimate interest in

“protect[ing] the public . . . from false representation in the sale of authentic and imitation

American Indian art,” and against false representations about a work’s “style, make, origin

or design.” Okla. Stat. tit. 78, §§ 72, 73(3). And, notwithstanding Plaintiff’s disagreement

with the definition of American Indian reflected in the State Act, there is no reasonable

dispute that the Oklahoma legislature could rationally have concluded that, to meet the

purpose of the State Act, some definition must be drawn and the definition it adopted was

a reasonable one. Accordingly, Plaintiff’s due process claim fails.

     C. Equal Protection

        “[T]he essence” of the Equal Protection Clause of the Fourteenth Amendment is

that the state must “treat all those similarly situated similarly.” Powers, 379 F.3d at 1215

(internal quotation marks omitted).12 Plaintiff has alleged that the State Act violates this

Fourteenth Amendment right by “creat[ing] an irrational and arbitrary distinction among

American Indian artists.” Compl. ¶ 83.




12
   See U.S. Const. amend. XIV, § 1 (providing that no state shall “deny to any person within
its jurisdiction the equal protection of the laws”).

                                              16
       Because the State Act is an economic regulation that does not involve a fundamental

right or suspect classification, it is again subject only to rational-basis review. See Heller

v. Doe ex rel. Doe, 509 U.S. 312, 319-20 (1993). “[I]f there is a rational relationship

between the disparity of treatment and some legitimate government purpose,” the State Act

“cannot run afoul of the Equal Protection Clause.” Id. at 320. “[W]here ordinary

commercial transactions are at issue, rational basis review requires deference to reasonable

underlying legislative judgments.” Armour v. City of Indianapolis, 566 U.S. 673, 680

(2012) (internal quotation marks omitted). Rational basis review “‘is not a license for

courts to judge the wisdom, fairness, or logic of legislative choices.’” Heller, 509 U.S. at

319 (quoting FCC v. Beach Commc’ns, Inc., 508 U.S. 307, 313 (1993)).

       Accordingly, the Court must uphold the classification at issue here “if there is any

reasonably conceivable state of facts that could provide a rational basis for the

classification.” Id. at 320 (internal quotation marks omitted). In other words, Plaintiff

must “negative every conceivable basis which might support” the classification of artists

reflected in the State Act “whether or not the basis has a foundation in the record.” Id. at

320-21 (internal quotation marks omitted).13 Plaintiff cannot prevail if “the question is at




13
   See Minnesota v. Clover Leaf Creamery Co., 449 U.S. 456, 464 (1981) (“States are not
required to convince the courts of the correctness of their legislative judgments. Rather,
‘those challenging the legislative judgment must convince the court that the legislative
facts on which the classification is apparently based could not reasonably be conceived to
be true by the governmental decisionmaker.’” (quoting Vance v. Bradley, 440 U.S. 93, 111
(1979))).

                                             17
least debatable.” Clover Leaf Creamery Co., 449 U.S. at 464 (internal quotation marks

omitted).

       The Court again concludes that a rational basis exists for the Oklahoma legislature's

decision to distinguish between federal- and state-recognized tribes and to permit only

citizens and enrolled members of federally recognized tribes to market and describe their

work as “[a]uthentic American Indian arts and crafts.” Okla. Stat. tit. 78, § 73(4) (2016).

As the State has argued, that distinction “prevents consumers from being misled as to the

status of the artist as ‘American Indian,’ given the rigorous process associated with federal

tribal recognition and membership.”14 Def.’s Mot. (Doc. No. 35) at 30. Such protection

constitutes a legitimate state interest, and the State Act is rationally related to that goal.15

       The Supreme Court has explained that the “restraints on judicial review” reflected

in the rational-basis standard “have added force ‘where the legislature must necessarily

engage in a process of line-drawing.’” Beach Commc’ns, 508 U.S. at 315 (quoting U.S.

R.R. Ret. Bd. v. Fritz, 449 U.S. 166, 179 (1980)). Here, defining “American Indian” for

the purpose of a consumer-protection statute must “‘inevitably require[] that some persons

who have an almost equally strong claim to favored treatment be placed on different sides




14
  To the extent Plaintiff has challenged the basis for the State’s argument, for purposes of
rational-basis review, “a legislative choice is not subject to courtroom fact-finding and may
be based on rational speculation unsupported by evidence or empirical data.” Beach
Commc’ns, 508 U.S. at 315.
15
  “Classifications are set aside only if they are based solely on reasons totally unrelated to
the pursuit of the State’s goals and only if no grounds can be conceived to justify them.”
Clements v. Fashing, 457 U.S. 957, 963 (1982).

                                               18
of the line.’” Fritz, 449 U.S. at 179 (quoting Mathews v. Diaz, 426 U.S. 67, 83-84 (1976));

see Okla. Stat. tit. 78, § 73(2) (2016). “[T]he fact the line might have been drawn

differently . . . is a matter for legislative, rather than judicial, consideration.” Fritz, 449

U.S. at 179.

       The Oklahoma legislature “had to draw the line somewhere.” Beach Commc’ns,

508 U.S. at 316. It chose to exclude from Oklahoma’s statutory definition of “American

Indian” those persons who are not citizens or enrolled members of a federally recognized

tribe. Because there are plausible reasons for the State’s actions, the Court concludes that

the State Act, through rational means, furthers a legitimate legislative purpose of

“protect[ing] the public . . . from false representation in the sale of authentic and imitation

American Indian arts and crafts.” Okla. Stat. tit. 78, § 72. Therefore, the Court finds that

Plaintiff’s equal protection claim fails.

   D. Dormant Commerce Clause

       The Commerce Clause of the United States Constitution grants Congress the

“[p]ower . . . [t]o regulate Commerce . . . among the several States.” U.S. Const. art. I, §

8, cl. 3. This “express grant . . . contains a further, negative command, known as the

dormant Commerce Clause, that create[s] an area of trade free from interference by the

States.” Am. Trucking Ass’ns, Inc. v. Mich. Pub. Serv. Comm’n, 545 U.S. 429, 433 (2005)

(alteration in original) (citations and internal quotation marks omitted). “This negative

command prevents a State from jeopardizing the welfare of the Nation as a whole by

placing burdens on the flow of commerce across its borders that commerce wholly within



                                              19
those borders would not bear.” Id. (alteration and internal quotation marks omitted).16 In

determining whether the State Act violates this “dormant” aspect of the Commerce Clause,

the Court must decide whether the State Act either: (1) unjustifiably discriminates against

interstate commerce, or (2) “impose[s] burdens on interstate trade that are ‘clearly

excessive in relation to the putative local benefits.’” Id. (quoting Pike v. Bruce Church,

Inc., 397 U.S. 137, 142 (1970)).17

        Plaintiff has claimed that the State Act both “discriminates against and excessively

burdens interstate commerce in American Indian art by favoring in-state American Indian

artists at the expense of out-of-state artists.” Pl.’s Mem. at 12. Plaintiff has alleged that

prior to 2016 she “regularly traveled to and participated in American Indian art shows in

Oklahoma, marketing and describing her art as American Indian-made” but, since the Act’s




16
  To the extent Congress has legislated in a particular field, the issue is more appropriately
addressed in the context of preemption. If Congress has not acted or if preemption has not
been found, a plaintiff may challenge a state law as impeding interstate commerce. See S.
Pac. Co. v. Ariz. ex rel. Sullivan, 325 U.S. 761, 769 (1945).
17
  The Tenth Circuit has observed that “[a] state statute may violate the dormant Commerce
Clause in three ways”:
     First, a statute that clearly discriminates against interstate commerce in favor of
     intrastate commerce is virtually invalid per se and can survive only if the
     discrimination is demonstrably justified by a valid factor unrelated to economic
     protectionism. Second, if the statute does not discriminate against interstate
     commerce, it will nevertheless be invalidated . . . if it imposes a burden on interstate
     commerce incommensurate with the local benefits secured. Third, a statute will be
     invalid per se if it has the practical effect of extraterritorial control of commerce
     occurring entirely outside the boundaries of the state in question.
KT & G Corp., 535 F.3d at 1143 (internal quotation marks omitted). Only the first two
ways are implicated in this action.

                                               20
amendment, she “has ceased marketing her art in Oklahoma” because “[t]he . . . Act

prevents out-of-state artists like [Plaintiff], who are members of state-recognized tribes,

from marketing their art and crafts in Oklahoma as American Indian-made.”18 Compl. ¶¶

58, 59. Plaintiff has contended that the State Act “substantially burdens the American

Indian art market for the purpose of benefitting artists who are members of Oklahoma-

based federally recognized tribes” and “has the effect of discriminating against out-of-state

artists in favor of in-state artists.” Id. ¶¶ 60, 61. She has further alleged that the “substantial

burdens on interstate commerce for Indian art . . . are not justified by any legitimate local

interests or benefits” and that the State Act’s “underlying purpose and effect” is to

“protect[] in-state artists from competing with out-of-state artists.” Id. ¶¶ 62, 63.

       A state law may be discriminatory: “on its face,” United Haulers Ass’n, Inc. v.

Oneida-Herkimer Solid Waste Mgmt. Auth., 550 U.S. 330, 338 (2007); or “in its direct

effects,” Direct Mktg. Ass’n v. Brohl, 814 F.3d 1129, 1142 (10th Cir. 2016) (citing

Kleinsmith v. Shurtleff, 571 F.3d 1033, 1040 (10th Cir. 2009) (noting that a law “may be

neutral in its terms and still discriminate against interstate commerce”)). “In this context,

‘discrimination’ simply means differential treatment of in-state and out-of-state economic




18
   Plaintiff has asserted that “[t]here are approximately 39 federally recognized tribes in
Oklahoma. Many other states recognize additional tribes at the state level. On information
and belief, approximately 18 states recognize a total of 62 state-recognized tribes.” Compl.
¶ 56.

                                                21
interests that benefits the former and burdens the latter.” United Haulers Ass’n, 550 U.S.

at 338 (internal quotation marks omitted).19

        Plaintiff has not shown that the State Act discriminates between in-state artists and

out-of-state artists, either on its face or in its direct effects. The State Act prohibits artists

who are not members of federally recognized tribes from marketing their art and crafts in

Oklahoma as American Indian-made. That prohibition applies to both in-state and out-of-

state artists.

        Nor has Plaintiff shown that the State Act “benefits local [American Indian artists]

and burdens out-of-state [American Indian artists].” Direct Mktg. Ass’n, 814 F.3d at 1142.

“Whether a state law unduly burdens interstate commerce is a separate inquiry from

whether a state law discriminates against interstate commerce.” Id. at 1145. That is, “[a]

state law that does not discriminate against interstate commerce may still be invalidated

under the dormant Commerce Clause if it puts a burden on interstate commerce that is

‘clearly excessive in relation to the putative local benefits.’” Quik Payday, Inc. v. Stork,

549 F.3d 1302, 1309 (10th Cir. 2008) (quoting Pike, 397 U.S. at 142).

        Plaintiff has claimed that the State Act’s “substantial burdens on interstate

commerce for Indian art . . . are not justified by any legitimate local interests or benefits.”

Compl. ¶ 62. In deciding whether any such burdens are clearly excessive in relation to the



19
  The Commerce Clause and the Equal Protection Clause, which the Court has already
addressed, “perform different functions in the analysis of the permissible scope of a State’s
power—one protects interstate commerce, and the other protects persons from
unconstitutional discrimination by the States.” Metro. Life Ins. Co. v. Ward, 470 U.S. 869,
881 (1985) (footnote deleted).

                                               22
putative local benefits, the Court must apply the four-factor balancing test articulated by

the Supreme Court in Pike, which requires the Court to consider

       (1) the nature of the putative local benefits advanced by the [statute]; (2) the
       burden the [statute] imposes on interstate commerce; (3) whether the burden
       is “clearly excessive in relation to” the local benefits; and (4) whether the
       local interests can be promoted as well with a lesser impact on interstate
       commerce.

Blue Circle Cement, Inc. v. Bd. of Cty. Comm’rs of Cty. of Rogers, 27 F.3d 1499, 1512

(10th Cir. 1994) (footnotes omitted) (quoting Pike, 397 U.S. at 142).

       The Court finds that, in this regard, Plaintiff has failed to make the showing

necessary to survive Defendant’s motion for summary judgment. Plaintiff has presented

no evidentiary material under Rule 56(c) that raises a genuine issue of material fact as to

whether the State Act burdens interstate commerce. The State Act does not prohibit an

artist from offering his or her art and crafts for sale in Oklahoma; it restricts the manner of

how these goods are marketed. As noted, this restriction applies to in-state and out-of-

artists equally: those artists who are members of federally recognized tribes—whether they

be in-state or out-of-state—may market and sell their art and crafts in Oklahoma as

American Indian-made, and those artists who are members of only state-recognized

tribes—again, whether they be in-state or out-of-state—may not market or sell their art and

crafts in Oklahoma as American Indian-made. And Plaintiff has presented no evidentiary

material under Rule 56(c) that raises a genuine issue of material fact that any such burden

would be clearly excessive in relation to the local benefit of protecting the public from




                                              23
improperly identified goods.20 See Okla. Stat. tit. 78, § 72 (stating purpose of the State Act

is the “protect[ion] [of] the public . . . from false representation in the sale of authentic and

imitation American Indian arts and crafts”). Absent any basis for concluding that the State

Act fails the Pike balancing test, the Court finds no merit to Plaintiff’s claim that the State

Act unconstitutionally impacts interstate commerce.

     E. First Amendment

        Plaintiff has alleged in her complaint that the State Act violates the First

Amendment to the United States Constitution by impermissibly restricting “the content of

her speech—i.e., whether or not she states she is an ‘American Indian,’ and whether or not

she represents that her art is American Indian-made.” Compl. ¶ 49. Plaintiff also has

alleged that the State Act impermissibly infringes her speech because of her identity. See

id. ¶ 50.

        The First Amendment prohibits laws that “abridg[e] the freedom of speech.” U.S.

Const. amend. I. The expression regulated by the State Act is that of an artist or distributor

“propos[ing] a commercial transaction.” Va. State Bd. of Pharmacy v. Va. Citizens




20
   In Kleinsmith, the Tenth Circuit recited with approval the Seventh Circuit’s observation
in Baude v. Heath, 538 F.3d 608 (7th Cir. 2008):
     “Any balancing approach, of which Pike is an example, requires evidence. It is
     impossible to tell whether a burden on interstate commerce is clearly excessive in
     relation to the putative local benefits without understanding the magnitude of both
     burdens and benefits. Exact figures are not essential (no more than estimates may
     be possible) and the evidence need not be in the record if it is subject to judicial
     notice, but it takes more than lawyers’ talk to condemn a statute under Pike.”
Kleinsmith, 571 F.3d at 1043-44 (quoting Baude, 538 F.3d at 612).

                                               24
Consumer Council, Inc., 425 U.S. 748, 762 (1976) (internal quotation marks omitted); see

Okla. Stat. tit. 78, § 74 (2016) (regulating the “distribut[ion], trade, [sale] . . . or offer for

sale or trade . . . [of] any article represented as being made by American Indians”). Thus,

at issue here is commercial speech, to which “[t]he Constitution . . . accords . . . lesser

protection” than to other speech. Cent. Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n

of N.Y., 447 U.S. 557, 563 (1980); see Fla. Bar v. Went for It, Inc., 515 U.S. 618, 623

(1995) (explaining that restrictions on commercial speech subjected to “‘intermediate’

scrutiny”); Sorrell v. IMS Health Inc., 564 U.S. 552, 567 (2011) (noting that the First

Amendment generally “does not prevent restrictions directed at commerce” “from

imposing incidental burdens on speech”).

       In Central Hudson, the Supreme Court “established a three-part test governing First

Amendment challenges to regulations restricting non-misleading commercial speech that

relates to lawful activity.” Mainstream Mktg. Servs., Inc. v. FTC, 358 F.3d 1228, 1237

(10th Cir. 2004).

       First, the government must assert a substantial interest to be achieved by the
       regulation. Second, the regulation must directly advance that governmental
       interest, meaning that it must do more than provide “only ineffective or
       remote support for the government’s purpose.” Third, although the
       regulation need not be the least restrictive measure available, it must be
       narrowly tailored not to restrict more speech than necessary. Together, these
       final two factors require that there be a reasonable fit between the
       government's objectives and the means it chooses to accomplish those ends.

Id. (citations omitted).

       The State has shown that it had a substantial interest in “protect[ing] the public . . .

from false representation in the sale of authentic and imitation American Indian arts and


                                               25
crafts.” Okla. Stat. tit. 78, § 72. Further, as to the second and third factors, the State has

shown “a reasonable fit” between the State Act and the State’s “consumer protection

interests,” including that the State Act “directly advances those interests and is narrowly

tailored.” Mainstream Mktg. Servs., 358 F.3d at 1238.

       The State Act’s restriction of commercial speech regarding the designation of arts

and crafts as “American Indian” in origin is, for First Amendment purposes, “a proportional

response.” Id. (citation omitted). The use of a reasonable definition of “American Indian”

as adopted in the State Act, rather than another reasonable definition proposed by Plaintiff,

does not make this any less true. See Fla. Bar, 515 U.S. at 632 (noting that case law

requires only “a ‘fit’ between the legislature’s ends and the means chosen to accomplish

those ends, a fit that is not necessarily perfect, but reasonable; that represents not

necessarily the single best disposition but one whose scope is ‘in proportion to the interest

served” (internal quotation marks omitted)). Accordingly, Plaintiff’s First Amendment

challenge fails.

   F. Supremacy Clause / Federal Preemption

       Finally, Plaintiff has asserted that enforcement of the State Act “unconstitutionally

frustrates the purpose” of the Indian Acts and Crafts Act of 1990 (“IACA”), 25 U.S.C. §§

305-305f, “in violation of the Supremacy Clause.” Compl. ¶ 74. The Supremacy Clause

of the United States Constitution provides in relevant part that “the Laws of the United

States . . . shall be the supreme Law of the Land; and the Judges in every State shall be

bound thereby, any Thing in the . . . Laws of any State to the Contrary notwithstanding.”

U.S. Const. art. VI, cl. 2. Courts have long recognized that the Supremacy Clause

                                             26
“invalidates state laws that ‘interfere with, or are contrary to,’ federal law.” Hillsborough

Cty. v. Automated Med. Labs., Inc., 471 U.S. 707, 712 (1985) (quoting Gibbons v. Ogden,

22 U.S. (9 Wheat.) 1, 211 (1824)).

       In 1990, Congress passed the IACA “to protect Indian artists from unfair

competition from counterfeits.”21 Def.’s Mot. Ex. 2 (H. Comm. on Int. & Insular Affairs

Rep. on H.R. 2006, H.R. Rep. No. 101-400(I) at 3 (Feb. 6, 1990)) (Doc. No. 35-2, at 1)

[hereinafter “H.R. Rep. No. 101-400(I)”]. The Indian Arts and Crafts Board,22 tasked with

implementing the IACA, was charged with “the duty . . . to promote the economic welfare

of the Indian tribes and Indian individuals through the development of Indian arts and crafts

and the expansion of the market for the products of Indian art and craftsmanship.” 25

U.S.C. § 305a.

       The IACA penalizes any “person who, directly or indirectly, offers or displays for

sale or sells a good . . . in a manner that falsely suggests it is Indian produced, an Indian




21
   See Native Am. Arts, Inc. v. Contract Specialties, Inc., 754 F. Supp. 2d 386, 388 (D.R.I.
2010) (“The IACA is a truth-in-advertising statute aimed at ensuring that products
marketed and sold as ‘Indian’ are actually Indian.”); id. (explaining that IACA was enacted
“in response to concerns that a significant portion of the national market for ‘Indian’
products was made up of counterfeit products, and that existing state and federal laws
(including a 1935 version of the Act) were ineffective in curbing the flood”).
22
   The IACA was designed “to expand the powers of the Indian Arts and Crafts Board”
(“Board”). H.R. Rep. No. 101-400(I) at 1 (Doc. No. 35-2, at 1). The Board, which was
established in 1935, was “responsible . . . for promoting the development of Indian arts and
crafts” and “for improving the economic status of Native Americans; establishing and
expanding the marketing opportunities for Indian people; and assisting Indian tribes to
develop a framework to support the preservation and evolution of tribal cultural activities.”
Id. at 4 (Doc. No. 35-2, at 2).

                                             27
product, or the product of a particular Indian or Indian tribe or Indian arts and crafts

organization.” Id. § 305e(b). IACA violators are subject to imposition of equitable and

legal relief, as well as to criminal prosecution. Id. § 305e(b), (c); id. § 305d.

       The IACA defines the term “Indian” as “an individual that . . . is a member of an

Indian tribe” or “is certified as an Indian artisan by an Indian tribe.” Id. § 305e(a)(1)(A),

(B). The IACA generally ascribes to the term “Indian tribe” the definition set forth in 25

U.S.C. § 5304, namely: “any Indian tribe, band, nation, or other organized group or

community, . . . which is recognized as eligible for the special programs and services

provided by the United States to Indians because of their status as Indians.” Id. §

305e(a)(3)(A); id. § 5304(e). But “for purposes of” § 305e—the IACA’s above-quoted

prohibition on falsely offering, displaying for sale, or selling goods or products of Indian

origin—the IACA expressly includes in its definition of “Indian tribe” any

       Indian group that has been formally recognized as an Indian tribe by—

           (i) a State legislature;

           (ii) a State commission; or

           (iii) another similar organization vested with State legislative tribal
           recognition authority.23



23
  At least two states define “American Indian tribe” to include state-recognized tribes. See
N.M. Stat. Ann. § 30-33-4(A)(1)-(2) (“‘Indian tribe’ means: (1) any tribe, band, nation,
Alaska native village or other organized group or community that is eligible for the special
programs and services provided by the United States government to Indians because of
their status as Indians; or (2) any tribe that has been formally recognized as an Indian tribe
by a state legislature”); Tex. Bus. & Com. Code Ann. § 17.851(1) (“‘American Indian’ or
‘Indian’ means an individual who is an enrolled member of a federally or state recognized
American Indian tribe, band, nation, rancheria, or pueblo or who is an Alaska Native and

                                              28
Id. § 305e(a)(3)(B)(i)-(iii).

       “[F]ederal law may preempt or supersede state law either impliedly or by express

intention.” Schneberger v. Air Evac EMS, Inc., 749 F. App’x 670, 676 (10th Cir. 2018);

see Gade v. Nat’l Solid Wastes Mgmt. Ass’n, 505 U.S. 88, 98 (1992) (noting that

preemption “is compelled whether Congress’ command is explicitly stated in the statute’s

language or implicitly contained in its structure and purpose” (internal quotation marks

omitted)); Boyz Sanitation Serv., Inc. v. City of Rawlins, 889 F.3d 1189, 1198 (10th Cir.

2018); Chamber of Commerce of U.S. v. Edmondson, 594 F.3d 742, 765 (10th Cir. 2010).

The IACA does not expressly preempt state regulation of the kind at issue in the State

Act.24 Thus, to prevail on her preemption claim, Plaintiff must show that the State Act is

impliedly preempted by the IACA. “[S]tate laws may be impliedly preempted either as a

result of conflict or field preemption.” Chamber of Commerce, 594 F.3d at 765.25




a member of an Alaska Native village or regional or village corporation as defined in or
established under the Alaska Native Claims Settlement Act (43 U.S.C. Sec. 1601 et seq.)”).
24
  See Def.’s Mot. Ex. 2 (H.R. Comm. on the Jud. on H.R. 2006, H.R. Rep. No. 400(II),
101st Cong., 2d Sess. at 8 (Sept. 21, 1990)) (Doc. No. 35-2, at 15) (“The bill previously
contained a preemption clause. Upon further consideration, however, it was concluded
that states should be permitted to protect their own Indian arts and crafts, provided that
they do not interfere with federal law . . . .”).
25
   See Gade, 505 U.S. at 115 (Souter, J., dissenting) (federal preemption of state law
recognized “in three variants: express pre-emption, field pre-emption, and conflict pre-
emption”).

                                           29
       1. Field Preemption

       “States are precluded from regulating conduct in a field that Congress, acting within

its proper authority, has determined must be regulated by its exclusive governance.”

Arizona v. United States, 567 U.S. 387, 399 (2012) (citing Gade, 505 U.S. at 115 (Souter,

J., dissenting)). “The intent to displace state law altogether can be inferred from a

framework of regulation ‘so pervasive . . . that Congress left no room for the States to

supplement it’ or where there is a ‘federal interest . . . so dominant that the federal system

will be assumed to preclude enforcement of state laws on the same subject.’”               Id.

(omissions in original) (quoting Rice v. Santa Fe Elevator Corp., 331 U.S. 218, 230

(1947)). But in navigating any issue of field preemption, “[t]he purpose of Congress is the

ultimate touchstone.” Retail Clerks Int'l Ass'n v. Schermerhorn, 375 U.S. 96, 103 (1963);

see also Medtronic, Inc. v. Lohr, 518 U.S. 470, 485 (1996).

       Plaintiff has not shown that the IACA “reflects a congressional decision to foreclose

any state regulation” in connection with the marketing and sale of American Indian arts

and crafts. Arizona, 567 U.S. at 401. Rather, the summary judgment record reflects

Congress expressly contemplated continuing state regulation:

       H.R. 2006, as reported by the House Interior Committee, would have
       preempted States from enacting and enforcing their own laws with respect to
       imitation Indian arts and crafts. At the time, it was felt that a uniform,
       national standard was the best approach. Upon further reflection, . . . it
       became apparent that many States are ahead of the Congress with regard to
       enacting legislation designed to protect genuine Indian arts and crafts.
       Accordingly, the section in the bill that would have preempted State
       legislative actions in this field has been deleted. I am pleased that many State
       legislatures . . . have felt it important to help protect local Indian commerce
       from fraudulent competition coming from foreign and domestic sources. I
       am optimistic that the provisions of H.R. 2006, along with complementary

                                             30
       State legislative initiatives, will go a long way toward providing the proper
       level of economic protection to the . . . handiwork of our American Indian
       artisans.

Def.’s Mot. Ex. 6 (Hearings on H.R. 2006, 101st Cong., 2d Sess. (1990) (statement of Rep.

Rhodes) (Doc. No. 35-6) at 6-7. Accordingly, the Court finds that Congress did not intend

to occupy the field of consumer protection in the marketing and sale of American Indian-

made arts and crafts.

       2. Conflict Preemption

       The second variant of implied preemption—“conflict” or “direct” preemption—

occurs when a state law conflicts with a federal law. See Hillsborough Cty., 471 U.S. at

713 (“Even where Congress has not completely displaced state regulation in a specific area,

state law is nullified to the extent that it actually conflicts with federal law.”); Chamber of

Commerce, 594 F.3d at 765. Instances of conflict preemption include “when ‘compliance

with both federal and state regulations is a physical impossibility’” and when the

challenged “state law ‘stands as an obstacle to the accomplishment and execution of the

full purposes and objectives of Congress.’” Hillsborough Cty., 471 U.S. at 713 (quoting

Fla. Lime & Avocado Growers, Inc. v. Paul, 373 U.S. 132, 142-143 (1963)); Hines v.

Davidowitz, 312 U.S. 52, 67 (1941)). Again, the touchstone in navigating any issue of

conflict preemption—including whether the State Act “stands as an obstacle” to, or

impedes the accomplishment of, the IACA’s objectives—is the intent of Congress in




                                              31
enacting the federal law.26 See Medtronic, Inc., 518 U.S. at 485 (“Congress’ intent

primarily is discerned from the language of the pre-emption statute and the ‘statutory

framework’ surrounding it.”). “What is a sufficient obstacle is a matter of judgment, to be

informed by examining the federal statute as a whole and identifying its purpose and

intended effects.” Crosby v. Nat'l Foreign Trade Council, 530 U.S. 363, 373 (2000).

       Plaintiff has argued that the State Act “undermines” the IACA’s “purpose . . . to

protect a broad array of American Indians from fraudulent misrepresentations in the

national American Indian art market”—“not just those who are members of federal

recognized tribes.” Pl.’s Mem. at 21, 23. Plaintiff has alleged that enforcement of the State

Act interferes with enforcement of the IACA, as shown by the following:

       • “The [IACA’s] purpose is to develop a robust market for American Indian art
         and crafts. It broadly defines American Indians as three categories of artists:
         members of a federally recognized tribe; artisans certified by an American
         Indian tribe; and members of state-recognized tribes.” Compl. ¶ 70.
       • “Oklahoma’s . . . Act frustrates that purpose by limiting the definition of
         American Indians to only one of those three categories of artists: members of
         federally recognized tribes.” Id. ¶ 71.
       • “As a member of a state-recognized tribe, but not of a federally recognized tribe,
         [Plaintiff] may not fully participate in the American Indian art and crafts market
         contemplated under the [IACA] because she cannot call herself an American
         Indian when marketing and describing her art in Oklahoma.” Id. ¶ 72.
       • Plaintiff therefore “cannot practically carry on her business in Oklahoma even
         though she complies with the [IACA]. [She] will continue to be prohibited from
         conducting her business in Oklahoma due to Oklahoma’s conflicting law,


26
  The Supreme Court has observed that “[i]t will not be presumed that a federal statute
was intended to supersede the exercise of the power of the state unless there is a clear
manifestation of intention to do so. The exercise of federal supremacy is not lightly to be
presumed.” N.Y. State Dep’t of Soc. Servs. v. Dublino, 413 U.S. 405, 413 (1973) (internal
quotation marks omitted).

                                             32
          resulting in substantial and irreparable harm unless the [State] Act is declared
          unlawful and enjoined by this Court.” Id. ¶ 73.

The Court agrees.

       As its statutory language and legislative history reflect, the IACA’s drafters

“struggled with” with the “difficult issue” of defining the term “Indian.” Def.’s Mot. Ex.

6 (Hrg. H.R. 2006, 101st Cong., 2d Sess.) (statement of Rep. Kyl) (Doc. No. 35-6) at 8.

The definitions of the words “Indian tribe” and “Indian” in the initial version of the IACA

were “relatively narrow” and included only federally recognized tribes and their members.

Pl.’s Index of Evid. Ex. 10 (To Expand the Powers of the Indian Arts and Crafts Board:

Hearing on H.R. 2006 Before the H. Comm. on Int. & Insular Affairs, 101st Cong., 1st

Sess. 1, 67 (1989) (statement of Rep. Kyl) (Doc. No. 34-10) at 18 (hereinafter, “Hrg. H.R.

2006, 101st Cong., 1st Sess.”); id. (Hrg. H.R. 2006, 101st Cong., 1st Sess. at 11) (Doc. No.

34-10) at 7.27 The drafters noted, however, their belief that these definitions would “have

to be broadened,” id. (Hrg. H.R. 2006, 101st Cong., lst Sess. at 67) (statement of Rep. Kyl)

(Doc. No. 34-10) at 18, and that “how [they] . . . define[d] the term[s] can and will affect

the livelihoods of many artisans,” Def.’s Mot. Ex. 6 (Hrg. H.R. 2006, 101st Cong., 2d

Sess.) (statement of Rep. Kyl) (Doc. No. 35-6) at 8. To this end, the final version of the

IACA states that, insofar as the Act’s regulation of the marketing and sale of Indian goods,



27
   See Pl.’s Index of Evid. Ex. 10 (H.R. 2006, 101st Cong., 1st Sess. at 11) (Doc. No. 34-
10) at 7 (“‘the term “Indian” means any individual who is a member of an Indian tribe’”);
id. (“‘the term “Indian tribe” means any Indian tribe, band, nation, Alaska Native village,
or other organized group or community which is recognized as eligible for the special
programs and services provided by the United States to Indians because of their status as
Indians’”).

                                            33
the Act’s protection extends to works created by “a member of a federally recognized

tribe,” a member of “a tribe recognized by a State legislature or by a State commission or

similar organization legislatively vested with State trial recognition authority,” or persons

whom “tribes . . . certify . . . as Indian artisans.” Id.;28 accord 25 U.S.C. § 305e(a)(1),

305e(a)(3)(B).

       The Court finds that by excluding from the State Act’s definition of “American

Indian” members (or certified artisans) of tribes that are recognized by a state but not the

federal government, the State Act constitutes “an obstacle to the accomplishment and

execution of the full purposes and objectives of” the IACA. Davidowitz, 312 U.S. at 67.

The purpose of Congress in enacting the IACA, as reflected in the express language of the

Act and its statutory scheme, was “to promote the economic welfare of the Indian tribes

and Indian individuals through the development of Indian arts and crafts and the expansion

of the market for the products of Indian art and craftsmanship.” 25 U.S.C. § 305a. This

purpose is confirmed by the IACA’s legislative history, which more broadly reflects that

the Act was designed to (1) protect “the economic and cultural integrity of authentic Indian

arts and crafts,” Def.’s Mot. Ex. 3 (S. Rep. No. 452, 106th Cong., 2d Sess. 1 (2000)) (Doc.




28
  See also Def.’s Mot. Ex. 2 (H.R. Comm. on the Jud. on H.R. 2006, H.R. Rep. No. 400(II),
101st Cong., 2d Sess. at 7 (Sept. 21, 1990)) (Doc. No. 35-2, at 13-14) (“Several members
of Congress, who have state but not federally recognized Indian Tribes in their districts,
objected to the definition of Indian Tribe, on the grounds that it did not include state
recognized tribes. Because such tribes were not ‘Indian tribes’ within the meaning of the
bill, artisans in those tribes who represented their goods as Indian made would arguably be
in violation of the Act. To avoid this problem, the definition of Indian tribe was revised to
include state recognized tribes.”).

                                             34
No. 35-3, at 1); (2) protect “Indian artists from unfair and fraudulent competition from

counterfeit arts and crafts products,” id. Ex. 6 (Hearings on H.R. 2006, 101st Cong., 2d

Sess. (1990)) (statement of Rep. Faleomavaega) (Doc. No. 35-6, at 5); and (3) “discourage

. . . fraudulent sales to unsuspecting customers” by “individuals who are knowingly

misrepresenting themselves in the market,” id.

       The State Act, by interjecting a narrower definition for “American Indian” than is

set forth in the IACA, prohibits in Oklahoma certain conduct—specifically the marketing

and sale of works by some artists—that otherwise is protected by the IACA. In doing so,

the State Act diminishes “the market for the products of Indian art and craftsmanship,” 25

U.S.C. § 305a, that the IACA states it was designed to promote and develop. Thus, the

fault in the State Act is not that the definitions it draws are unreasonable, and not that those

definitions are unconstitutional in and of themselves—defining who should and should not

be recognized as a member of a tribe is a difficult matter even for tribal governments—but

that the definitions used place the State Act in conflict with Congress’s intentional adoption

of federal legislation to give protection to, and promote a market for the works of, a broader

range of tribal artists. Because Oklahoma’s American Indian Arts and Crafts Sales Act, as

amended, “‘stands as an obstacle to the accomplishment and execution of the full purposes

and [congressional] objectives’” of the IACA, Crosby, 530 U.S. at 373 (quoting

Davidowitz, 312 U.S. at 67), the State Act is preempted under the Supremacy Clause.

                                        CONCLUSION

       Although the Court rejects Plaintiff’s challenges under the Due Process and Equal

Protection Clauses of the Fourteenth Amendment, as well as those under the dormant

                                              35
Commerce Clause and the First Amendment, the Court finds for the foregoing reasons that

Plaintiff has shown that Oklahoma’s American Indian Arts and Crafts Sales Act of 1974,

as amended, Okla. Stat. tit. 78, §§ 71-75, violates the United States Constitution’s

Supremacy Clause and is therefore unconstitutional, both facially and as applied to her.29

No genuine factual issue necessitates a trial on the merits of this case. Plaintiff is therefore

entitled to judgment as a matter of law.

         Accordingly, the Court

         (1) GRANTS IN PART and DENIES IN PART Plaintiff’s Motion for Summary

Judgment (Doc. No. 32);

         (2) GRANTS IN PART and DENIES IN PART the State’s Motion for Summary

Judgment (Doc. No. 35); and

         (3) DIRECTS the parties to confer and submit within 21 days a proposed judgment

for the Court’s approval and signature that summarizes the Court’s findings and

conclusions and grants Plaintiff the equitable declaratory and injunctive relief she has

requested in her complaint.

         IT IS SO ORDERED this 28th day of March, 2019.




29
     See supra note 2.

                                              36
